                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CASE NO.

 Riki Paul Johnson                               )
                                                 )
                             Plaintiff(s),       )
 v.                                              )
                                                 )
 Ashley Elizabeth Fliehr, et al                  )
                                                 )
                             Defendant(s).       )

               DISCLOSURE BY NON-GOVERNMENTAL CORPORATE PARTY
                  OF CORPORATE AFFILIATIONS AND OTHER ENTITIES
                   WITH A DIRECT FINANCIAL INTEREST IN LITIGATION

This disclosure must be filed on behalf of each nongovernmental corporate entity that is a
party to the action. Counsel has a continuing duty to update this information. An executed
form should be electronically-filed. Plaintiff or the moving party must serve this form on
the defendant(s) or respondent(s) when initial service is made.

 World Wrestling Entertainment, Inc.
                                             who is
                                                      Defendant
 (Name of Party)                                        (Plaintiff / moving party or defendant)
 makes the following disclosure:

      1. Is the party a publicly held corporation or other publicly-held entity?
              ✔ Yes                   No


      2. Does the party have any parent corporations?
               Yes              ✔ No
          If yes, identify all parent corporations, including grandparent and great-
          grandparent corporations:



      3. Is 10% or more of the stock of a party owned by a publicly-held corporation or
         other publicly-held entity?
                Yes                ✔ No
          If yes, identify all such owners:




 NCWD‐Corporate Disclosure – Sept. 2016

             Case 3:18-cv-00565-GCM Document 2 Filed 10/17/18 Page 1 of 2
    4. Is there any other publicly-held corporation or other publicly-held entity that has a
       direct financial interest in the outcome of the litigation?
                      Yes                 ✔ No
        If yes, identify the entity and the nature of its interest:


   5.    Is the party a trade association?
                      Yes               ✔ No
         If yes, identify all members of the association, their parent corporations, and any
         publicly held companies that own 10% or more of a member’s stock:


   6.    If the case arises out of a bankruptcy proceeding, identify any trustee and the
         members of any creditors’ committee:




        s/
           John H. Culver III                                10/17/2018
        Signature of Attorney                                Date




NCWD‐Corporate Disclosure – Sept. 2016

           Case 3:18-cv-00565-GCM Document 2 Filed 10/17/18 Page 2 of 2
